DETAILED ACTION
This action is a response to communication filed May 4th, 2021.
Claims 1-20 are pending in this application.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al (U.S. Patent Publication no. 2014/0304343, hereinafter Skiba) in view of Mokani et al (U.S. Patent no. 9,830,360, hereinafter Mokani) and Hentschel et al (U.S. Patent Application Publication no. 2016/0357870, hereinafter Hentschel).

With respect to claims 1 and 11, Skiba discloses a method and system for detecting spam on a social media platform (paragraph [0090], lines 1-9), the method comprising transceiver circuitry and control circuitry configured to:
determining a plurality of trending topics (paragraph [0074], lines 1-12);
identifying at least one post related to each topic of the plurality of trending topics (paragraph [0080], lines 1-7);

comparing the plurality of comments associated with each respective identified post with the plurality of comments of each other respective identified post (paragraph [0090], lines 1-9);
determining, based on the comparing, whether portions of a first comment associated with a first identified post is similar to portions of a second comment associated with a second identified post (paragraph [0099]); and
in response to determining that the portions of the first comment associated with the first identified post is similar to the portions of the second comment associated with the second identified post (paragraph [0090], lines 1-9):
identifying the first comment and the second comment as spam (paragraph [0027]); and 
generating for display, to an administrator of the social media platform, a notification comprising an identifier of the first comment and an identifier of the second comment (paragraph [0118]).
	But Skiba does not disclose wherein the plurality of comments associated with each respective identified post has not previously been identified as spam.
	However, Mokani discloses wherein the plurality of comments associated with each respective identified post (column 13, lines 47-62) has not previously been identified as spam (column 10, lines 59-67; column 11, lines 1-2; column 13, lines 62-67; column 14, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was filed to combine the social media provocateur detection and mitigation of Skiba with the determining content classification using feature frequency of Mokani. The motivation to combine to improve the classification of messaging in social networking environments.  The improvement of the classification of 
	But the combination of Skiba and Mokani does not comparing textual portions of each of the plurality of comments.
	However, Hentschel discloses wherein comparing textual portions of each of the plurality of comments associated with each respective identified post with textual portions of each of the plurality of comments of each other respective identified post (paragraph [0028], lines 13-19, identifying phrase or text);
determining, based on the comparing, whether textual portion of a first comment associated with a first identified post is similar to textual portion of a second comment associated with a second identified post (paragraph [0044], lines 6-19, text…recognition).
It would have been obvious to one skilled in the art at the time the invention was filed to combine the social media provocateur detection and mitigation of Skiba and the determining content classification using feature frequency of Mokani with the entity classification and relationship identification of Hentschel. The motivation to combine to improve the classification and relationship identification of messaging in social networking environments.  The improvement of the classification and relationship identification of messages in a social networking environment being improved by evaluating the co-occurrences of commentary of users (abstract: Hentschel).

With respect to claims 2 and 12, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 1 and 11, Skiba further discloses wherein the first identified post is located on a first social media platform and the second identified post is located on a second social media platform (paragraph [0061]).

With respect to claims 3 and 13, the combination of Skiba, Mokani, and Hentschel discloses a method of claim 1 and 11, Skiba further discloses wherein determining whether the textual portions of the first comment associated with the first identified post is similar to the textual portions of the second comment associated with the second identified post (paragraph [0090], lines 1-9) comprises:
generating a first signature corresponding to the textual portions of the first comment and a second signature corresponding to the textual portions of the second comment (paragraph [0026]);
calculating a difference between the first signature and the second signature (paragraph [0076]); and 
determining, based on the calculating, whether the difference between the first signature and the second signature is below a threshold difference level (paragraph [0077]).

With respect to claims 4 and 14, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 3 and 13, Skiba further discloses:
identifying a source of the first comment and a source of the second comment (paragraph [0116]); and 
determining whether the source of the first comment is the same as the source of the second comment (paragraph [0116]).

With respect to claims 5 and 15, the combination of Skiba, Mokani, and Hentschel discloses a method of With respect to claims 1 and 11, Skiba further discloses wherein determining whether the textual portions of the first comment associated with the first identified post is similar to the textual portions of the second comment associated with the second identified post (paragraph [0090], lines 1-9) comprises:

in response to determining that the text of the first comment contains contact information, determining, based on the processing, whether the text of the second comment contains the contact information (paragraph [0090]); and
in response to determining that the text of the second comment contains the contact information, determining that the textual portions of the first comment is similar to the textual portions of the second comment (paragraph [0091]).

With respect to claims 6 and 16, the combination of Skiba, Mokani, and Hentschel discloses a method of With respect to claims 1 and 11, Skiba further discloses, in response to determining that the textual portions of the first comment associated with the first identified post is not similar to the textual portions of the second identified post (paragraph [0120]):
identifying contact information in the text of the first comment (paragraph [0089]); 
accessing a plurality of advertisements (paragraph [0070]);
determining whether the contact information appears in an advertisement of the plurality of advertisements (paragraph [0073]); and
in response to determining that the contact information appears in an advertisement of the plurality of advertisements, identifying the first comment as spam (paragraph [0090], lines 1-9).

With respect to claims 7 and 17, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 1 and 11, Skiba further discloses, further in response to determining that the textual portions of the first comment associated with the first identified post is similar to the textual portions of the second comment associated with the second identified post (paragraph [0120]):

determining, based on the comparing, whether the textual portions of the first comment matches at least one entry of the plurality of entries (paragraph [0067]); and
in response to determining that the textual portions of the first comment matches at least one entry of the plurality of entries, identifying the first comment as not spam (paragraph [0068]);
wherein identifying the first comment and the second comment as spam is in response to determining that the textual portions of the first comment does not match any entry of the plurality of entries (paragraph [0069]).

With respect to claims 8 and 18, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 7 and 17, Skiba further discloses wherein the plurality of entries identifying excluded textual portions comprises characters representing emotional responses (paragraph [0028]).

With respect to claims 9 and 19, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 8 and 18, Skiba further discloses wherein the characters representing emotional responses are alphanumeric characters (paragraph [0082]).

With respect to claims 10 and 20, the combination of Skiba, Mokani, and Hentschel discloses a method of claims 8 and 18, Skiba further discloses wherein the characters representing emotional responses are graphical icons (paragraph [0082]).

Response to Arguments
Applicant's arguments filed May 4th, 2021 have been fully considered but they are not persuasive. 

With respect to claims 1 and 11, the applicant argues that the combination of Skiba, Mokani, and Hentschel fails to disclose comparing textual portions of each of the plurality of comments associated with each respective identified post with textual portions of each of the plurality of comments associated with each respective identified post, wherein the plurality of comments associated with each respective identified post has not previously been identified as spam.
The examiner respectfully disagrees.  Hentschel discloses at least two embodiments for identifying comments on a social network platform as spam.  
The applicant is correct in their arguments on page 8 of their response on May 4th, 2021, that one embodiment of Hentschel includes comparing the text of comments on a social media platform in order to determine whether the commenter is a potential spammer or not, see paragraph [0028], where an entity may be identified as being associated with a particular hashtag, ie “$gamecompany”.  The examiner is interpreting the comparison of hashtags with the claim’s recitation of “textual portions of each of the plurality of comments”.  The examiner notes that the prior art does not limit the identification of a potential spammer to a company, but also considers people, including public figures, among other associations made based on the comparison of the text in the comments in order to apply a scoring system to determine a score for each comment.  
Additionally, the identification of potential spam, in paragraph [0028], is based on the comparison of a text in the comments on the social media platform, and a determination is made based on a spam score being compares to a spam threshold, where Hentschel discloses that the comments may be, “filtered or not selected based upon spam scores (e.g., comments having spam scores above a threshold may not be selected)”, after already explicitly describing the manner in which the comment are being analyzed based on the text of a users comment.
Therefor, the examiner maintains that Hentschel renders obvious the claims as currently written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acharya		Pat. Pub.	2012/0005199
Harinarayan		Patent no.	8,396,864
Nachiappan		Pat. Pub.	2013/0268536
Hansen			Patent no.	8,782,157
Mote			Pat. Pub.	2014/0230053
Jones			Patent no.	9,043,417

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/19/21
/BLAKE J RUBIN/Examiner, Art Unit 2457